Case 2:19-cv-03863-PA-SK Document 28 Filed 04/27/20 Page 1 of 8 Page ID #:939


 1   WESTON & McELVAIN LLP
     Aaron C. Agness (State Bar No. 221943)
 2   Joel A. Graboff (State Bar No. 316900)
     1960 E. Grand Avenue, Suite 400
 3   El Segundo, CA 90245
     Telephone: (213) 596-8000
 4   Facsimile: (213) 596-8039
     E-mail: aagness@wmattorneys.com
 5           jgraboff@wmattorneys.com
 6   Attorneys for Plaintiff
     TRAVELERS PROPERTY CASUALTY
 7   COMPANY OF AMERICA
 8                      UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     TRAVELERS PROPERTY                     ) CASE NO. 2:19-cv-03863-PA-SK
11   CASUALTY COMPANY OF                    )
     AMERICA,                               ) Assigned to the Honorable Percy
12                                          ) Anderson, Ctrm. 9A
                               Plaintiff,   )
13                                          )
                                            ) PLAINTIFF TRAVELERS
14              v.                          ) PROPERTY CASUALTY
                                            ) COMPANY OF AMERICA’S
15                                          ) PARTIAL OPPOSITION TO TSC’S
     TSC Acquisitions Corp.,                ) MOTION FOR PARTIAL
16                                          ) SUMMARY JUDGMENT
                               Defendant.   )
17                                          )
                                            ) Hearing
18                                          ) Date: May 18, 2020
                                            ) Time: 1:30 p.m.
19                                          ) Ctrm: 9A
                                            )
20                                          )
                                            ) Action Filed: May 3, 2019
21                                          ) Trial Date: July 21, 2020
                                            )
22                                          )
23
24
25
26
27
28
                                              1
                         TRAVELERS’ PARTIAL OPPOSITION TO
                       MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:19-cv-03863-PA-SK Document 28 Filed 04/27/20 Page 2 of 8 Page ID #:940


 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant TSC Acquisitions Corp.’s (“TSC”) Motion for Partial Summary
 4   Judgment (“Motion”) is based on the notion that Travelers Property Casualty
 5   Company of America (“Travelers”) issued two workers’ compensation insurance
 6   policies to TSC that were valid, binding, and enforceable, and that the only cause of
 7   action that should be at-issue in this case is breach of contract. As a result, TSC
 8   moves to dismiss Travelers’ causes of action for accounts stated and unjust
 9   enrichment.1 Notably, those causes of action were pled in the alternative – i.e., in
10   the event that TSC argues the subject policies were not valid, binding, and
11   enforceable, and that the premiums owed are somehow not expressly proscribed by
12   the policies. In its Answer, TSC was vague, only admitting that policies existed.
13   Now, TSC argues that the policies are binding. Assuming TSC stands by that
14   position, and that such fact is undisputed and admitted for purposes of this case,
15   Travelers agrees that it can proceed solely by way of its breach of contract cause of
16   action. However, if TSC intends to waiver from that position, or is not bound by the
17   admission, the causes of action should remain in the case.
18   II.   FACTUAL BACKGROUND
19         Travelers issued two consecutive policies of workers compensation insurance
20   to TSC; Policy No. HJUB-4F12903-3-14, effective December 31, 2014 to
21   December 31, 2015 (the “2014 Policy”), and Policy No. HJUB-7114P39-6-15,
22   effective December 31, 2015 to December 31, 2016 (the “2015 Policy”; collectively,
23   the “Policies”). [Doc. No. 26-1, Travelers’ Statement of Uncontroverted Facts
24   (“TUF”) 1, 2; Doc. No. 27 at p. 1:13-17] The Policies were valid, binding, and
25
     1
26    TSC also seeks to strike Travelers’ prayer for attorneys’ fees. Travelers does not
     oppose that part of the Motion and stipulates to dismissal of the request for
27   attorneys’ fees.
28
                                                 2
                           TRAVELERS’ PARTIAL OPPOSITION TO
                         MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:19-cv-03863-PA-SK Document 28 Filed 04/27/20 Page 3 of 8 Page ID #:941


 1   enforceable contracts between Travelers and TSC, and Travelers provided insurance
 2   to TSC under the terms and conditions as set forth therein. [TUF 3] The Policies
 3   provided that initial premiums would be based on estimates of TSC’s gross payroll
 4   for each respective coverage period and were subject to change by verification and
 5   audit. [TUF 4] Audits would be conducted in the post-policy periods to determine
 6   the actual risk exposure of the business during the preceding coverage periods, by
 7   way of the actual, gross payroll. [TUF 4] If audited premiums were determined to
 8   be less than initial estimates, TSC would be entitled to a refund of the difference; if
 9   the audits resulted in higher premiums, Travelers would bill TSC for the remaining
10   amounts owed. [TUF 4]
11          Travelers provided coverage to TSC during the effective periods under the
12   Policies. [TUF 3, 5] Travelers then conducted audits of the Policies during the
13   post-policy periods. [TUF 6, 7, 16, 17] Travelers notified TSC of the results of
14   those audits, and TSC neither objected to the findings, nor has remitted payment for
15   amounts due and owing to Travelers. [TUF 11, 15, 21, 22] Travelers requested
16   remittance of all outstanding debts prior to litigation, but was refused. [TUF 23]
17   For the first time, TSC alleged a dispute with Travelers’ audits of the Policies in its
18   Answer to the Complaint, and now further details its alleged dispute its Motion.
19   [Doc. No. 14; Doc. No. 27] To date, TSC has not produced any documentation or
20   other supporting evidence to challenge Travelers’ claims. [TUF 24]
21   III.   LEGAL STANDARD FOR SUMMARY JUDGMENT AND
22          ASSERTING FACTS
23          A party seeking summary judgment must establish that “there is no genuine
24   issue as to any material fact and . . . the moving party is entitled to a judgment as a
25   matter of law.” FED R. CIV. PROC., RULE 56(a). Similarly, should the party seek
26   partial summary judgment, it must make a showing that there is no genuine issue of
27   material fact as to a particular claim or upon all or any part thereof. Id.
28
                                                  3
                           TRAVELERS’ PARTIAL OPPOSITION TO
                         MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:19-cv-03863-PA-SK Document 28 Filed 04/27/20 Page 4 of 8 Page ID #:942


 1   Furthermore,
 2         A party asserting that a fact cannot be genuinely disputed must
 3         support the assertion by: (A) citing to particular parts of materials in
 4         the record, including depositions, documents, electronically stored
 5         information, affidavits or declarations, stipulations (including those
 6         made for purposes of the motion only), admissions, interrogatory
 7         answers, or other materials…
 8   FED R. CIV. PROC., RULE 56(c); see also “Scheduling Order”, Doc. No. 20 §II(A)(2)
 9   and (3); L.R. 7-5(b); L.R.7-6. To defeat a motion for summary judgment or partial
10   summary judgment an opposing party must cite to evidence establishing a genuine
11   issue of material fact, or show that the evidence cited by the moving party does not
12   establish that it is entitled to judgment as a matter of law.
13   IV.   TSC HAS OFFERED NO EVIDENCE IN SUPPORT OF ITS
14         FACTUAL ALLEGATIONS
15         TSC has failed to comply with federal statutory rules, Central District local
16   rules, and the Court’s Scheduling Order, all requiring evidentiary support for factual
17   allegations set forth in its Motion. FED. R. CIV. PROC., RULE 56(C); “Scheduling
18   Order”, Doc. No. 20, §II(A)(2) and (3); L.R. 7-5(b); L.R.7-6. This is true for the
19   entirety of the “Background” section of TSC’s Motion as it is offered absent any
20   supporting evidence, declarations, or affidavits. [Doc. No. 27 at p. 1:11-4:15]
21   Consequently, Travelers objects to those facts. Moreover, TSC has clearly failed to
22   satisfy its burden of establishing those facts as undisputed.
23         That being said, Travelers recognizes that the vast majority of the alleged
24   facts that TSC presents in its Motion are immaterial to its claims for partial
25   summary judgment. In fact, the only material facts are that the policies are valid
26   and binding, and that the audits are allowed and proscribed by the subject policies,
27   such that the terms of the policies form the basis of this lawsuit. Thus, while
28
                                                  4
                           TRAVELERS’ PARTIAL OPPOSITION TO
                         MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:19-cv-03863-PA-SK Document 28 Filed 04/27/20 Page 5 of 8 Page ID #:943


 1   Travelers disputes the immaterial facts set forth in TSC’s “Background” section of
 2   the Motion, Travelers will abstain from addressing each unsupported allegation
 3   contained therein because it would be irrelevant.
 4   V.    THERE REMAINS A GENUINE DISPUTE REGARDING TSC’S
 5         ACCOUNTS STATED AND UNJUST ENRICHMENT CLAIMS
 6         UNLESS TSC IS FINALLY ADMITTING THAT THE POLICIES’
 7         TERMS ARE VALID AND BINDING
 8         Up until the filing of its Motion, TSC had failed to acknowledge the validity
 9   and/or enforceability of the Policies. Rather, in its Answer to Travelers’ Complaint,
10   TSC was purposefully vague regarding even the existence of the Policies. [Doc No.
11   14 at ¶¶6-9, 21, 13, 15, 30-31] Travelers pled accounts stated and unjust enrichment
12   in the alternative to breach of contract, to the extent TSC might try to argue against
13   the subject policies being valid, or more specifically, argue against the validity of
14   the premium audit provisions contained therein. [See Doc. No. 14 at ¶21]
15   However, it appears by way of TSC’s Motion that TSC has now unqualifiedly
16   admitted that the Policies were valid and binding between the parties, and that no
17   dispute exists in that regard. [Doc. No. 27 at p. 5:25-26; 7:19-20] To the extent
18   TSC now admits the subject insurance policies were valid, enforceable contracts of
19   insurance between the parties, Travelers agrees its recovery is based on TSC’s
20   breach of the terms and conditions therein, rather than on a theory of quasi-contract,
21   unjust enrichment, and/or accounts stated. [See Travelers’ Motion for Summary
22   Judgment, Doc. No. 26]
23         However, to the extent TSC may still attempt to argue the invalidity of one or
24   both of the subject policies, either in whole or in part, Travelers’ claims for accounts
25   stated and/or unjust enrichment would undeniably remain viable. Travelers
26   undisputedly provided a service to TSC via affording workers’ compensation
27   insurance coverage. [TUF 5] TSC benefited under that insurance, to the tune of
28
                                                 5
                           TRAVELERS’ PARTIAL OPPOSITION TO
                         MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:19-cv-03863-PA-SK Document 28 Filed 04/27/20 Page 6 of 8 Page ID #:944


 1   nearly $6 million in benefits paid out for losses. [TUF 5, 20] TSC failed to pay for
 2   the insurance coverage it accepted from Travelers, and therefore remains unjustly
 3   enriched by the services and benefits it received. [UF 5, 20, 23] TSC initially
 4   began to pay down its outstanding obligations, thereby recognizing and agreeing to
 5   the accounts stated, but then abruptly ceased making payments, and continues to
 6   refuse to satisfy its remaining debts. [TUF 12, 13, 23] TSC has offered no evidence
 7   to support any facts disputing any of these positions. Without admitting the subject
 8   policies were valid, and that the terms are binding on the parties, TSC’s Motion
 9   would fail on its face.
10   VI.   CONCLUSION
11         In American Title Ins. Co. v. Lacelaw Corp., 861 F.2d 224, 226-227 (9th Cir.
12   1988), the Ninth Circuit held “that statements of fact contained in a brief may be
13   considered admissions of the party in the discretion of the court.” Assuming it is
14   finally admitted that the policies are valid, binding, and enforceable, including the
15   terms about Travelers being entitled to perform post-policy audits, Travelers agrees
16   that the alternative causes of action for accounts sated and unjust enrichment are
17   now moot. However, absent a finding that such an admission has been made and is
18   binding, or a stipulation from TSC along the same lines, Travelers requests this
19   Court deny TSC’s Motion, as it has failed to establish, with any evidentiary support,
20   that no genuine disputes exist in relation to Travelers’ alternatively pled claims.
21         As noted above, Travelers does not oppose TSC’s request to dismiss
22   Travelers’ prayer for attorneys’ fees.
23   Dated: April 27, 2020                       WESTON & McELVAIN LLP
24
25                                               /s/ Aaron C. Agness
                                                 Aaron C. Agness/Joel A. Graboff
26                                               Attorneys for Plaintiff TRAVELERS
                                                 PROPERTY CASUALTY
27                                               COMPANY OF AMERICA
28
                                                 6
                           TRAVELERS’ PARTIAL OPPOSITION TO
                         MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:19-cv-03863-PA-SK Document 28 Filed 04/27/20 Page 7 of 8 Page ID #:945
               Travelers Property Casualty Company of America v. TSC Acquisition Corp.
                            USDC-CACD, Case No. 2:19-cv-03863-PA-SK

 1                                   PROOF OF SERVICE
 2    I, Felicia Ball, declare:
 3           I am employed in the County of Los Angeles, state of California. I am over
 4    the age of 18 and not a party to the within action; my business address is 1960
 5    East Grand Avenue, Suite 400, El Segundo, California 90245.
 6           On April 27, 2020, I served a copy of the following document:
 7           PLAINTIFF TRAVELERS PROPERTY CASUALTY COMPANY OF
 8           AMERICA’S PARTIAL OPPOSITION TO TSC’S MOTION FOR
 9           PARTIAL SUMMARY JUDGMENT
10           By electronically filing the foregoing document with the Clerk of the United
11    States District Court, Central District of California, using its ECF system, which
12    electronically notifies the persons on the attached service list at the email
13    addresses registered with the ECF System.
14           I declare under the laws of the United States of America that the foregoing
15    information contained in the Proof of Service is true and correct.
16           I declare that I am employed in the office of a member of the bar of this
17    court at whose direction the service was made.
18           Executed on April 27, 2020 at Inglewood, California.
19

20
                                            Felicia Ball
21                                          FELICIA BALL
22

23

24

25

26

27

28
                                                 1
                                       PROOF OF SERVICE
Case 2:19-cv-03863-PA-SK Document 28 Filed 04/27/20 Page 8 of 8 Page ID #:946
               Travelers Property Casualty Company of America v. TSC Acquisition Corp.
                            USDC-CACD, Case No. 2:19-cv-03863-PA-SK

 1                                      SERVICE LIST
 2    Robert S. Freund                              Attorneys for Defendant,
 3    ROBERT FREUND LAW                                 TSC Acquisition Corp.
      10866 Wilshire Boulevard, Suite 400
 4    Los Angeles, California 90024
 5    Telephone: (323) 553-3407
      Facsimile: Unavailable
 6    E-mail:     robert@robertfreundlaw.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                                       PROOF OF SERVICE
